Broyles, J.,
dissenting. While I recognize that, technically, “lumber” and “trees” are distinct terms, since the former term properly includes manufactured products only, yet, construing the allegations in the indictment all together, the accused was sufficiently informed thereby as to the precise nature of the offense charged against him, and the falsity of the testimony delivered by him was sufficiently set forth and declared in the indictment. In my opinion, therefore, the court did not err in overruling the demurrer to the indictment.